Citation Nr: 1646380	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  09-34 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a genitourinary disorder to include a bleeding penis, prostatitis, and a groin disorder, and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had service with the National Guard from February 1973 to June 1973 and November 1974 to November 1980.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which determined that new and material evidence had not been received to reopen the claim for service connection for a genitourinary disorder to include bleeding penis.  However, during the pendency of this appeal, the RO reopened the claim in a November 2009 supplemental statement of the case and denied the claim on the merits.   

The Board is required to first consider whether new and material evidence has been presented before the merits of a claim can be considered; and the Board can make an initial determination as to whether evidence is "new and material."  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In August 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge at a Central Office hearing.  A complete hearing transcript has been associated with the file. 

The issue of service connection for a genitourinary disorder to include a bleeding penis, prostatitis, and a groin disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In an August 2004 decision, the RO determined that new and material evidence had not been received to reopen the claim for service connection for bleeding from penis, to include prostatitis, urinary condition, and groin condition and the August 2004 decision was confirmed by a September 2005 decision.  The Veteran was notified of the decisions and did not perfect an appeal.  

2.  Evidence received since the August 2004 decision is new, and in conjunction with previously considered evidence relates to an unestablished fact that is necessary to substantiate the claim for service connection for a genitourinary disorder.   


CONCLUSION OF LAW

The evidence received subsequent to the August 2004 rating decision is new and material and the claim for service connection for a genitourinary disorder to include a bleeding penis, prostatitis, and a groin disorder is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Given the disposition of the claim to reopen, further discussion of VA's compliance with those duties is unnecessary at this time.

2.  New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

In a February 1980 decision, the RO denied service connection for bleeding from the penis on the basis that there was no current medical evidence of any condition such as the one claimed and there was no evidence of this claimed disorder during the Veteran's period of active duty for training (ACDUTRA).  The evidence of record at the time of the February 1980 decision consisted of the Veteran's available service treatment records and the Veteran's statements.    

The Veteran was notified of the February 1980 rating decision.  He did not file a timely appeal, and no new and material evidence was received within a year of the February 1980 rating decision.  Therefore, the February 1980 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104 (a), 3.156(b), 3.160(d), 20.302, 20.1103. 

In September 1995, March 2002, and May 2004, the Veteran applied to reopen his previously denied claim for service connection for a genitourinary disorder.  In decisions dated in October 1995, November 1996, July 2002, August 2004, and September 2005, the RO determined that new and material evidence had not been received to reopen the claim for service connection for bleeding from penis, to include prostatitis, urinary condition, and groin condition and the claim was not reopened.  The Veteran was notified of the decisions and did not perfect an appeal.  

In June 2007, the Veteran applied to reopen his previously denied claim for service connection for a genitourinary disorder.  The additional evidence received in support of his claim includes the Veteran's own lay statements. 

In a November 2008 statement, the Veteran described symptoms of the claimed disorder and stated that he was still bleeding and had discomfort.  He stated that he sustained this injury in 1975 in Fort Jackson, South Carolina and he was denied medical treatment.  In a July 2011 statement, the Veteran stated that his problem still existed.  He stated that he sought treatment at VA in New Jersey but he was told after a couple of visits that he could no longer be treated because he was not a veteran.  He stated that he sought treatment from private doctors in Maryland and Washington, D.C.  He stated that he was examined by a VA doctor in Washington, D.C. and he was told that he had a swollen prostate.  He stated that he had bleeding since 1975.  In an April 2013 statement, the Veteran stated that he was hurt in Fort Jackson, South Carolina in 1975 and he was treated in the infirmary for bleeding from his penis.  He stated that he was also treated at Fort Bennett, Georgia for the same bleeding, and when he was in New Jersey for duty, he was rushed to East Orange VA for treatment.  

At the Central Office hearing before the Board in August 2016, the Veteran testified that when he was stationed at Fort Jackson, South Carolina, he fell and something snapped down there; he stated that he tried to get up and there was blood.  The Veteran stated that he was seen by medics and they gave him some pills and this went on for two or three hours.  The Veteran stated that they never said what was the problem.  Hearing Transcript, page 4.  He stated that he was bleeding through his penis and he indicated that this happened again at Fort Benning.  Hearing Transcript, page 5.  The Veteran stated that the medical clinic at Fort Benning told him that his prostate was swollen.  He indicated that the bleeding was a chronic problem that started on active duty.  Hearing Transcript, page 6.  The Veteran indicated that he was still having the bleeding symptoms to this day and he has not been given a definitive diagnosis.  Hearing Transcript, page 7.  

The Board concludes there is sufficient evidentiary basis to reopen the Veteran's claim on appeal.  The Veteran's lay statements that he currently has symptoms of bleeding and has had symptoms since service and that he had an injury in service are new and material evidence.  This evidence is new since this evidence is neither cumulative nor redundant of the evidence that was of record in August 2004.  The statements provide new evidence in that the Veteran asserts that he currently has symptoms of bleeding and the symptoms have been chronic since service, and that he had an injury in service.      

This evidence is also material because this medical evidence tends to show that the Veteran currently has symptoms of the claimed disorder, he has had chronic symptoms since service, and he experienced an injury in active service.  This evidence relates to an unestablished fact necessary to substantiate the claim which is evidence of an inservice event, a possible association to service, and current symptoms.  The Veteran, as a lay person, is competent to describe observable symptoms such as bleeding and firsthand events such as an injury.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004).  Thus, the Board finds that this evidence raises a reasonable possibility of substantiating the claim.  The Board finds that this evidence is new and material and the claim for service connection is reopened.


ORDER

New and material evidence has been received and the Veteran's claim for service connection for a genitourinary disorder to include a bleeding penis, prostatitis, and a groin disorder is reopened.


REMAND

After review of the record, the Board finds that it is not clear whether the Veteran's periods of National Guard service from February 1973 to June 1973 and from February 1975 to June 1975 were active duty or ACDUTRA.  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, and/or inactive duty for training (INACDUTRA).  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Thus, a remand is necessary to verify whether the Veteran's National Guard service was active duty or ACDUTRA or INACDUTRA.  

Review of the record reveals that that the Veteran reported seeking treatment for the genitourinary disorder from Dr. Jafar Nazemian.  He submitted authorizations to VA in November 2010 and April 2013 for these private records.  It does not appear that VA searched for these records.  The AOJ should contact the Veteran and request a completed authorization and conduct a search for these records.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A (b)(1).

At the Central Office hearing before the Board in August 2016, the Veteran stated that he was to undergo urologic testing including a scope at VA in September.  See Hearing Transcript, page 8.  The AOJ should obtain updated copies of the VA treatment records showing treatment for the claimed genitourinary disorder to include the treatment and diagnostic reports from urologic testing conducted in September 2016 from the VA healthcare system.  38 U.S.C.A. § 5103A (b)(1).

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014).  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran is competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board finds that a medical opinion and examination are necessary to determine whether the Veteran has a genitourinary disorder that was incurred in or is related to service.  The Veteran has provide lay evidence that he has had symptoms of bleeding from the penis in service and continuously since service until the current time.  He also provided lay evidence of an injury in service that occurred before the onset of the bleeding.  In a November 2008 statement, the Veteran stated that he still had bleeding and discomfort.  He indicated that he got this injury in 1975 in Fort Jackson, South Carolina.  In a July 2011 statement, the Veteran stated that his problem still existed and he had bleeding since 1975.  In an April 2013 statement, the Veteran stated that he was hurt in Fort Jackson, South Carolina in 1975 and he was treated in the infirmary for bleeding from his penis.  He stated that he was also treated at Fort Bennett, Georgia for the same bleeding, and when he was in New Jersey for duty, he was rushed to East Orange VA for treatment.  He also described treatment in the July 2011 statement.  

At the Central Office hearing before the Board in August 2016, the Veteran testified that when he was stationed at Fort Jackson, South Carolina, he fell and something snapped down there; he stated that he tried to get up and there was blood.  The Veteran stated that he was seen by medics and they gave him some pills and this went on for two or three hours.  The Veteran stated that they never said what was the problem.  Hearing Transcript, page 4.  He stated that he was bleeding through his penis and he indicated that this happened again at Fort Benning.  Hearing Transcript, page 5.  The Veteran stated that the medical clinic at Fort Benning told him that his prostate was swollen.  He indicated that the bleeding was a chronic problem that started on active duty.  Hearing Transcript, page 6.  The Veteran indicated that he was still having the bleeding symptoms to this day and he has not been given a definitive diagnosis.  Hearing Transcript, page 7.  

A December 1973 service Report of Medical History indicates that the Veteran indicated "don't know" when asked if he had the symptom of kidney stone or blood in urine.  A September 1979 VA treatment record notes that the Veteran complained of dysuria for 4 years.  He denied pain.  It was noted that the Veteran was seen in August 27, 1979 while at Fort Drum with complaints of pain in the groin.  The diagnosis was prostatitis.  The September 1979 VA treatment record indicates that the Veteran reported that when he passed water, it burned.  He also reported that sometimes it bleeds when he did heavy work.  Examination was essentially negative.  The prostate was within normal limits.  The final assessment was possible nonspecific urethritis.  A December 1979 service examination report indicates that genitourinary exam was normal.  A January 1980 VA treatment record indicates that the Veteran sought treatment after an episode of hematuria.  He reported slight burning on urination and jabbing pain at times in the lower abdomen.  The assessment was cystitis.  He was instructed to follow up in 10 days if the hematuria persisted.  In light of this evidence, the Board finds that an examination is necessary to determine if the Veteran has a current genitourinary disorder that is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran by letter and ask him to provide sufficient information and necessary authorization so that the AOJ may make an attempt to obtain copies of treatment records from Dr. Jafar Nazemian.  If the Veteran provides the necessary information and authorizations, obtain legible copies of the treatment records showing treatment for the claimed genitourinary disorder and symptoms and incorporate the records into the claims file.  

2.  Obtain updated copies of the VA treatment records showing treatment for the claimed genitourinary disorder to include the treatment and diagnostic reports from urologic testing conducted in September 2016 from the VA healthcare system.

3.  Verify the Veteran's National Guard service including the periods from February 1973 to June 1973, February 1975 to June 1975, and from November 1974 to November 1980, and indicate whether these periods of service were active duty, ACDUTRA and/or INACDUTRA.  

4.  Afford the Veteran a VA examination to determine the exact nature and etiology of any current genitourinary disability to include a bleeding penis, prostatitis, and a groin disorder.  

For each diagnosis, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., at least a 50-50 probability) that the genitourinary disorder was incurred in or is related to injury or disease or other event in military service.  

Attention is invited to the service exam report and VA treatment records which document that in December 1973 the Veteran reported that he possibly had symptoms of a kidney stone or blood in urine; in September 1979 the Veteran complained of dysuria for 4 years; in August 1979 prostatitis was diagnosed; in September 1979 possible nonspecific urethritis was diagnosed; in January 1980 the Veteran had an episode of hematuria and the assessment was cystitis.  Attention is also invited to the Veteran's lay statements that he had symptoms of bleeding from the penis in service and since service.  

The examiner should provide a complete rationale for each opinion rendered.  

5.  Thereafter, readjudicate the claim for service connection.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


